Citation Nr: 0602360	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-18 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chest wound.  

3.  Entitlement to service connection for residuals of a high 
fever.  

4.  Entitlement to service connection for a head injury with 
chronic residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran had active service from March 1961 to May 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Phoenix, Arizona, VA Regional Office (RO).   

The Board notes that in a VA Form 9, received in July 2003, 
the veteran requested a hearing.  By letters dated in July 
2005 and August 2005, he was notified of the scheduled 
hearing.  The veteran failed to report for the hearing.  
Without good cause for the failure to report for the 
scheduled hearing, the hearing request is considered 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD, a chest wound, 
residuals of a high fever, and residuals of head injury as 
a result of service.  

In a March 2001 response, the service department stated 
that information concerning the unit to which the veteran 
was attached should be contained in the command 
chronologies submitted by his unit.  These records have not 
been associated with the claims file.  

The Board notes that the October 2004 rating decision cites 
the incorrect standard regarding diagnosis of PTSD.  The 
regulatory standard of "clear diagnosis" was the standard 
in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) 
(1996).  The veteran filed his claim in 1998.  The current 
regulation requires that a diagnosis of 

PTSD conform to the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV).  

Following a September 2000 examination, the QTC examiner 
stated that the veteran's medical records did include a 
detailed history of combat exposure.  However, the examiner 
failed to identify to which records he was referring.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should request pertinent 
unit records from the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, D.C. 20374-0580.  Any 
documents obtained should be associated 
with the claims file.  

2.  Return the file to the examiner who 
conducted the September 2000 examination 
for clarification.  In particular, the 
examiner should identify the records 
upon which he concluded that there was 
combat exposure.  If he determines that 
the records were post service records, 
he should so state.  If the records are 
contemporaneous with service, the 
documents should be adequately 
identified so that the opinion may be 
corroborated.

3.  If the benefits sought on appeal 
remain denied, a supplemental statement 
of the case should be issued. The 
current standard pertaining to the 
diagnosis of PTSD should be employed in 
any supplemental statement of the case 
issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

